Leveetbitt, J.
Recovery was had by the plaintiffs, attomeysat-law, on an express contract for professional services rendered in realizing on a claim owned by the defendant. The disclaimer of liability was based on a denial of the contract and of the performance of the services. One of the plaintiffs testified to all the facts necessary to establish the cause of action. The defendant asserted that the plaintiffs represented the purchaser of the claim, who, called as a witness by the defendant,- rather negatived than supported the latter’s contention by his denial that the plaintiffs were acting in his behalf. The justice’s solution of this conflict was warranted by the evidence, and as the record disclosed no exception,- the judgment must be affirmed.
Fbeedmae, P. J., and MaoLeae, J., concur.
Judgment affirmed, with costs to the respondents.